Appeal by defendant from a judgment of the County Court, Nassau County, rendered December 1, 1948, after a jury trial, convicting him of first degree robbery, first degree burglary, first degree grand larceny, and two counts of second degree assault, and sentencing him: (a) to serve consecutive terms of 15 to 30 years on the robbery count and 7½ to 15 years on the burglary count; and (b) to serve a term of 5 to 10 years on the grand larceny count and 2½ to 5 years on the two assault counts, the latter two terms to run concurrently with the term on the robbery count. Judgment modified on the facts by providing that the term of imprisonment on the burglary count shall run concurrently with the term of imprisonment on the robbery count. As so modified, judgment affirmed. In our opinion, under all the circumstances, the requirement that defendant shall serve consecutively the terms imposed on these two latter counts, rendered the sentence excessive. Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.